[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE ANSWER (102)
In this action to collect on a promissory note, defendant Edmund Rice, appearing pro se, has filed an answer and plaintiff has moved to strike the answer.
Plaintiff has moved to strike the answer claiming that it is insufficient in law since it does not comply with Conn. Prac. Bk 119. This section requires that all pleadings be signed. The answer filed September 20, 1990 has been signed by Edmund J. Rice, Pro Se. No answer has been filed by defendant Patricia J. Rice.
In the alternative plaintiff asks that the last paragraph of the answer be stricken. Although this paragraph is not appropriate to an answer, and the answer itself does not appear to be in compliance with Conn. Prac. Bk 159 (See Form 105.7 et sec.) the motion to strike must be addressed to the allegations of a pleading and not to a separate paragraph.
Accordingly the motion to strike is denied.
PURTILL, J. CT Page 40